Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 1 of 16 - Page ID#: 637




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

                                                   )
  SCOTT EDWARD STINES,                             )
                                                   )
         Plaintiff,                                )
                                                   )          NO. 5:19-CV-00506-MAS
  v.                                               )
                                                   )
  ANDREW SAUL,                                     )
  Commissioner of Social Security,                 )
                                                   )
                                                   )
         Defendant.                                )

                                    OPINION & ORDER

       Plaintiff Scott Edward Stines (“Stines”) appeals the Commissioner’s denial of his

application for Supplemental Security Income (“SSI”) benefits under Title XVI of the Social

Security Act. The Court confronts the parties’ dueling summary judgment motions. [DEs 17, 19].

For the reasons here discussed, the Court finds that the Administrative Law Judge (“ALJ”)

misapplied the governing Social Security regulations by failing to properly explain his weighing

of the medical opinions and offer substantial evidence in the record supporting his analysis. The

Court grants Stines’s motion and reverses the Commissioner’s non-disability finding, denies the

Commissioner’s competing dispositive motion, and remands this matter for further proceedings

pursuant to Sentence Four of 42 U.S.C. § 405(g).




                                               1
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 2 of 16 - Page ID#: 638




                 I.    FACTUAL AND PROCEDURAL BACKGROUND

       Stines, then 44 years old, protectively filed an application for SSI benefits on July 5, 2016,

alleging disability beginning on June 28, 2012. [R. at 16, 37].1 Stines attended school through

completion of the twelfth grade. [R. at 40–41]. He has past retail work experience and has

previously performed various odd jobs, including snow shoveling, bush trimming, and mowing.

[R. at 41–42, 46]. The Social Security Administration denied Stines’s SSI claim initially on

August 15, 2016 and upon reconsideration on October 28, 2016. [R. at 16]. Stines filed a written

request for a hearing on December 19, 2016. [Id.].

       ALJ Jonathan Stanley conducted a hearing on July 19, 2018 in Lexington, Kentucky. [R.

at 33–61]. Patsy Hughes, a non-attorney representative, represented Stines at the hearing, and

impartial Vocational Expert (“VE”) Martha Goss was also present and testified. [R. at 16]. ALJ

Stanley issued an opinion on November 1, 2018, finding that Stines was not disabled under the

Social Security Act during the relevant period. [R. at 16–27]. ALJ Stanley found that Stines had

not engaged in substantial gainful activity since the application date and suffered from several

severe impairments, including: lumbosacral pain, right hip and groin pain, right knee pain, seizure

disorder/pseudoseizures, conversion disorder with attacks or seizures, major depressive disorder,

bipolar disorder, anxiety disorder, panic disorder without agoraphobia, and cannabis use

disorder/dependence.    [R. at 18–19].     However, the ALJ concluded that none of Stines’s

impairments met a listing in Subpart P, Appendix I. [R. at 19–22]. See 20 C.F.R. §§ 416.920(d),

416.925, 416.926.

       ALJ Stanley ultimately found that Stines had the residual functional capacity (“RFC”) to

perform medium work, with certain outlined modifications. [R. at 22–26]. See 20 C.F.R.


       1
        Stines previously unsuccessfully sought Title XVI benefits in November 2014. [R. at
16]. He did not appeal the denial of that application, and it is not here at issue.
                                                 2
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 3 of 16 - Page ID#: 639




§ 416.967(c). Though the ALJ found that Stines could not perform past relevant work, he did find,

based on Stines’s age, education, work experience, RFC, and VE Goss’s testimony at the hearing,

that Stines could perform jobs that existed in significant numbers in the national economy. [R. at

26–27]. See 20 C.F.R. §§ 416.969, 416.969(a). These representative jobs, as described in the

Dictionary of Occupational Titles (“DOT”), included: sorter/packer, benchworker, and machine

tender. [R. at 27]. ALJ Stanley found the VE’s testimony consistent with the DOT. [Id.].

Accordingly, based on his review of the record, the ALJ concluded that Stines had not been

disabled since July 5, 2016 (the date of application). [Id.]. See 20 C.F.R. § 416.920(g).

       Stines sought Appeals Council review on December 1, 2018. [R. at 5]. The Appeals

Council denied the review request on October 29, 2019. [R. at 1]. Stines subsequently filed the

instant action on December 30, 2019. [DE 1, Complaint]. Stines moved for summary judgment

in May 2020, and the Commissioner filed a cross-motion in June 2020. [DE 17, 19]. Both motions

are ripe for review.

                              II.    LEGAL FRAMEWORK2

       Judicial review of the ALJ’s decision is deferential and strictly limited. The Court’s sole

task is to determine whether the ALJ applied the correct legal standards and whether the ALJ’s

factual findings are supported by substantial evidence in the record. See Blakley v. Comm’r of

Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009); Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 422


       2
          The Court notes that the legal standard for SSI claims—applicable here—mirrors the
standard for disability insurance benefits (DIB) claims. See Bailey v. Sec’y of Health & Human
Servs., 922 F.2d 841, No. 90-3265, 1991 WL 310, at *3 (6th Cir. 1991) (table). “The standard for
disability under both the DIB and SSI programs is virtually identical.” Roby v. Comm’r of Soc.
Sec., No. 12-10615, 2013 WL 451329, at *3 (E.D. Mich. Jan. 14, 2013), report and
recommendation adopted, 2013 WL 450934 (E.D. Mich. Feb. 6, 2013); see also Elliott v. Astrue,
No. 6:09-CV-069-KKC, 2010 WL 456783, at *4 (E.D. Ky. Feb. 3, 2010). The Court thus
references both SSI and DIB case law interchangeably throughout, mindful of the distinct Title
XVI SSI-specific regulations.


                                                3
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 4 of 16 - Page ID#: 640




(6th Cir. 2008); see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, shall be conclusive[.]”). Substantial evidence

is “more than a scintilla of evidence, but less than a preponderance; it is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994). “The substantial-evidence standard allows

considerable latitude to administrative decision makers” and “presupposes that there is a zone of

choice within which the decisionmakers can go either way, without interference by the courts.”

Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (quoting Baker v. Heckler, 730 F.2d 1147,

1150 (8th Cir. 1984)).

       The Court must make its substantial evidence determination based on the record as a whole.

Cutlip, 25 F.3d at 286. However, the Court need not comb the entire (lengthy) record in search

for facts supporting under-developed arguments. [See DE 16 (General Order No. 13-7) (citing

Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 491 (6th Cir. 2006)) (“The parties

shall provide the Court with specific page citations to the administrative record to support their

arguments. The Court will not undertake an open-ended review of the entirety of the administrative

record to find support for the parties’ arguments.”)]. Further, the Court may not “try the case de

novo, resolve conflicts in evidence, or decide questions of credibility.” Bass v. McMahon, 499

F.3d 506, 509 (6th Cir. 2007). The Court must affirm the ALJ’s decision if there is substantial

evidence in the record to support it, even if substantial evidence might also support the opposite

conclusion. Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 393 (6th Cir. 2004); Mullen, 800 F.2d

at 545. Likewise, the Court must affirm any ALJ decision supported by substantial evidence, even

if the Court itself might have reached a different original result. See Longworth v. Comm’r of Soc.




                                                 4
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 5 of 16 - Page ID#: 641




Sec., 402 F.3d 591, 595 (6th Cir. 2005); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th

Cir. 1999).

       For context, the Court briefly outlines the ALJ’s five-step sequential analysis. See Preslar

v. Sec’y of Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994); 20 C.F.R. § 416.920(a)(4).

In the first step, the ALJ decides whether the claimant is performing substantial gainful activity.

20 C.F.R. § 416.920(a)(4)(i). In the second step, the ALJ determines whether the claimant suffers

from any severe impairments. Id. at § 416.920(a)(4)(ii). In the third step, the ALJ decides whether

such impairments, either individually or collectively, meet an entry in the Listing of Impairments.

Id. at § 416.920(a)(4)(iii). In the fourth step, the ALJ determines the claimant’s RFC and assesses

whether the claimant can perform past relevant work. Id. at § 416.920(a)(4)(iv). Finally, in the

fifth step, the burden shifts to the Commissioner. The ALJ must consider and decide whether there

are jobs that exist in significant numbers in the national economy that the claimant could perform

based on RFC, age, education, and work experience. Id. at § 416.920(a)(4)(v). If the ALJ

determines at any step that the claimant is not disabled, the analysis ends there. Id. at

§ 416.920(a)(4).

                                     III.   ANALYSIS

       Stines broadly argues that the ALJ’s decision in this case is not supported by substantial

evidence. Specifically, Stines argues that the ALJ misapplied the governing regulations and Social

Security Rulings by heavily weighing—without proper explanation—outdated state agency

psychological consultants’ opinions that failed to account for critical medical evidence germane

to the relevant period. Stines further argues that the ALJ did not provide adequate reasoning for




                                                5
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 6 of 16 - Page ID#: 642




the weight assigned to Stines’s treating mental health providers’ opinions and improperly

discounted Stines’s subjective claims of psychological impairment.3

       On careful review of the full administrative record, the Court concludes that the ALJ did

not appropriately explain his rationale for heavily weighing outdated or non-examining state

agency consultant opinions—the sole psychological opinions that the ALJ ultimately afforded

great weight in his RFC assessment. The ALJ’s analysis in this regard is insufficiently developed

to permit meaningful review in contravention of the relevant regulatory standards and Social

Security Rulings. As the state agency consultants’ opinions, being the only opinions receiving

great weight, apparently formed the basis for the ALJ’s psychological RFC assessment, the Court

cannot conclude on this record that substantial evidence ultimately supports the ALJ’s weighing

of the psychological opinion evidence and his resulting RFC determination.

       Thus, remand is required to allow the ALJ to reconsider and reweigh the psychological

opinion evidence per the proper standards and/or more fully explain the reasoning supporting his

psychological RFC conclusions. Because the Court finds remand proper on these grounds, it does

not reach Stines’s additional arguments concerning the ALJ’s discounting of treating provider

opinions and subjective complaints.

A.     THE ALJ DID NOT PROPERLY EXPLAIN THE WEIGHT ASSIGNED                         TO THE    STATE
       CONSULTATIVE DOCTORS’ PSYCHOLOGICAL OPINIONS.

       Stines first contends that the ALJ gave too much weight to the opinion of Dr. Jennifer

Fishkoff, Psy.D., who conducted a consultative examination and made attendant findings on

February 5, 2015. [R. at 396 (Ex. 5F)]. Stines argues that this opinion was rendered too far before

the start of the relevant period (that began in July 2016), did not consider critical evidence in the


       3
         As an overarching matter, Stines’s arguments concern only the psychological medical
evidence and opinions. The briefing does not challenge or address, and the Court thus does not
review, the ALJ’s conclusions relating to the physical impairment evidence.
                                                 6
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 7 of 16 - Page ID#: 643




record that came after February 2015, and was generally inconsistent with the other medical

evidence of record. Most critically, Stines asserts that Dr. Fishkoff’s opinion preceded Stines’s

brother’s suicide and an onslaught of related psychological impairments that impact his RFC.

Second, Stines faults the ALJ for affording great weight to the non-examining state agency

consultant opinions from Dr. Dan Vandivier and Dr. Jane Brake that he likewise argues did not

account for the full medical record. [R. at 65–67 (Ex. 1A), 80–82 (Ex. 3A)]. The Court considers

each set of issues in turn.

        1.      Dr. Fishkoff’s Opinion (Exhibit 5F)

        Dr. Fishkoff, a licensed psychologist and state agency consultant, offered an RFC opinion

based on her consultative exam that occurred on February 5, 2015. [R. at 396–402 (Ex. 5F)]. Dr.

Fishkoff opined that Stines presented with average intellectual functioning and noted that his

judgment, reasoning abilities, general knowledge, attention/concentration, and recall were within

normal limits. [R. at 401]. She further determined that his ability to understand, retain and follow

instructions, sustain attention, and perform simple and repetitive tasks was within normal limits.

[Id.]. Based on her review of his mental status, Dr. Fishkoff found Stines “capable of tolerating

the stress and pressures associated with day-to-day work activity.” [R. at 402]. Per the record,

Dr. Fishkoff’s opinions appear to be based entirely on her consultative exam and, thus, premised

on her observations of Stines at that time and on Stines’s own statements during the exam. There

is no indication in the record that Dr. Fishkoff considered Stines’s broader medical record or any

objective medical evidence or findings from treating providers.

        Despite the relatively limited evidentiary foundation for Dr. Fishkoff’s opinion, the ALJ

afforded her conclusions “great weight.” [R. at 24]. In explanation, ALJ Stanley stated only that

Dr. Fishkoff’s “statements appear[ed] to be consistent with the record at large.” [Id.]. The ALJ

offered no further analysis or discussion of Dr. Fishkoff’s findings in context of the full record and
                                                  7
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 8 of 16 - Page ID#: 644




did not provide any citations to the referenced “consistent” proof. Moreover, the ALJ did not

acknowledge that Dr. Fishkoff’s opinion predated the start of the relevant period by nearly a year-

and-a-half. Accordingly, the ALJ’s decision does not reflect that he recognized or considered the

fact that Dr. Fishkoff was, at the time she rendered her RFC opinion, unaware of Stines’s

objectively worsening psychological symptoms following the death of his brother. The record

confirms that, in December 2015, Stines’s brother killed his (Stines’s brother’s) wife and then

himself, triggering some degree of psychological decline.         [See, e.g., R. at 445 (reflecting

“objective” observations from Stines’s treating physician, Dr. Robert Hendrickson, on January 21,

2016 that found Stines to be “agitated, upset[,]” and “certainly bipolar” after his brother’s death);4

R. at 419 (reflecting February 2016 provisional diagnoses of bipolar disorder, depression, anxiety

disorder, and panic disorder from licensed clinical social worker Susan Updike).5



       4
           Dr. Hendrickson relatedly opined, in December 2016 and upon Stines’s request for “a
letter for [his] lawyer for disability[,]” that Stines was “disabled due to his bipolar disorder.” [R.
at 448]. The Court agrees with the ALJ and Commissioner that this particular statement—merely
a conclusion as to Stines’s disabled status for Social Security qualification purposes—is within the
ALJ’s purview and is not a medical finding entitled to controlling weight. Regardless, in weighing
the full record and assigning comparative weight to the various sources, the ALJ is required to
consider Dr. Hendrickson’s treatment notes and findings surrounding the relevant period and
concerning potentially disabling impairments related to bipolar disorder and other psychological
issues. Upon review of these records, the Court finds at least some objective medical evidence
corroborating Stines’s claim that his symptoms worsened following his brother’s death. The ALJ’s
decision does not indicate whether he considered the fact that Dr. Fishkoff’s consultative opinion
predated and conflicted with a notable body of treating provider evidence when assigning weight
to Dr. Fishkoff’s conclusions.
         5
           A licensed clinical social worker is an “other” medical source pursuant to the Social
Security Regulations. See Soc. Sec. Rul. 06-03P, 2006 WL 2329939 (S.S.A. Aug. 9, 2006); see
also 20 C.F.R. § 416.913(d). Though only “acceptable medical sources” may be considered
treating sources entitled to controlling weight or independently establish a medically determinable
impairment, other medical sources are nonetheless entitled to consideration as a part of the full
record. “Opinions from these medical sources, who are not technically deemed ‘acceptable
medical sources[,]’ . . . are important and should be evaluated on key issues such as impairment
severity and functional effects, along with the other relevant evidence in the file.” Soc. Sec. Rul.
06-03P, 2006 WL 2329939, at *3. See also Woodcock v. Comm’r of Soc. Sec., 201 F. Supp. 3d
912, 920–21 (S.D. Ohio 2016).
                                                  8
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 9 of 16 - Page ID#: 645




       The ALJ’s decision does not adequately explain why he viewed Dr. Fishkoff’s February

2015 opinion as deserving of “great weight” in the RFC calculus despite its age and Dr. Fishkoff’s

limited (or nonexistent) evaluation of the objective record. Indeed, the ALJ did not acknowledge

or discuss these apparent problems with the consultative opinion. Critically,

       The regulations provide progressively more rigorous tests for weighing opinions as
       the ties between the source of the opinion and the individual become weaker. For
       example, the opinions of physicians or psychologists who do not have a treatment
       relationship with the individual are weighed by stricter standards, based to a greater
       degree on medical evidence, qualifications, and explanations for the opinions, than
       are required of treating sources.

       For this reason, the opinions of State agency medical and psychological consultants
       and other program physicians and psychologists can be given weight only insofar
       as they are supported by evidence in the case record, considering such factors as
       the supportability of the opinion in the evidence including any evidence received at
       the administrative law judge and Appeals Council levels that was not before the
       State agency, the consistency of the opinion with the record as a whole, including
       other medical opinions, and any explanation for the opinion provided by the State
       agency medical or psychological consultant or other program physician or
       psychologist.

Soc. Sec. Rul. 96-6P, 1996 WL 374180, at *2 (S.S.A. July 2, 1996). See also 20 C.F.R. § 416.927.

In addition to such factors as an opinion’s supportability and consistency with the record as a

whole, the ALJ must consider “other factors,” including “the extent to which a medical source is

familiar with the other information in [the claimant’s] case record[.]” 20 C.F.R. § 416.927(c)(6).

       The ALJ in this case did not address the supportability of Dr. Fishkoff’s opinion in terms

of objective medical proof beyond Dr. Fishkoff’s own one-time, consultative examination. Nor

did he recognize or account for Dr. Fishkoff’s lack of familiarity with the new and relevant

psychological evidence that existed as of 2016. And, though the ALJ made perfunctory reference

to the opinion’s supposed consistency with the rest of the record, this statement—devoid of citation

or reference to specific evidence—is far too generic to offer meaningful insight into the ALJ’s




                                                 9
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 10 of 16 - Page ID#: 646




analysis.6 The Court cannot assume that the materially changed circumstances in 2016, namely

the new environmental stressors surrounding Stines’s brother’s murder/suicide, would not have

impacted Dr. Fishkoff’s assessment of Stines’s psychological functioning. See Karns v. Astrue,

No. 3:10-CV-318, 2012 WL 1185990, at *2 (S.D. Ohio Apr. 9, 2012), report and recommendation

adopted, 2012 WL 1463546 (S.D. Ohio Apr. 27, 2012) (concluding that an outdated medical

source opinion that did not account for an intervening heart attack could not constitute substantial

evidence and that the ALJ’s reliance on it was error, as the Court could not assume that the medical

opinion would not have changed based on the new information, and the ALJ failed to acknowledge

the limited extent of the source’s familiarity with the full record).

       The ALJ failed to adhere to the § 416.927 framework by neglecting to adequately discuss

the regulatory factors and explain how the balance of such factors warranted assigning Dr.

Fishkoff’s opinion great weight. This is particularly concerning given the potential flaws in Dr.

Fishkoff’s opinion—i.e., that it was rendered a year-and-a-half before the relevant period and

predated a psychologically impactful event in Stines’s life, that it was based in substantial part on

Stines’s own subjective responses to Dr. Fishkoff,7 and that it apparently encompassed no review



       6
          Even reading the ALJ’s decision as a whole, as the Court must, it is unclear precisely
what evidence the ALJ deemed consistent with Dr. Fishkoff’s opinion when formulating Stines’s
RFC. The ALJ referenced—earlier in the decision and not in connection with the specific RFC
discussion—normal thought processes documented both by Dr. Fishkoff in February 2015 and by
Dr. Carol Miller in May 2016 [R. at 423–425], but the ALJ did not acknowledge the intervening
suicide, substantively discuss Dr. Miller’s findings in any way, or assign Dr. Miller’s conclusions
and records any particular weight. Though some conclusions from Dr. Miller indeed were
consistent with Dr. Fishkoff’s earlier findings, Stines’s psychological circumstances and the
medical evidence of record supporting those opinions changed substantially between February
2015 and May 2016. There is no indication that the ALJ considered the changed circumstances or
record. At bottom, the conclusory reference to Dr. Fishkoff’s opinion’s consistency with “the
record at large” leaves the Court to speculate as to what other evidence the ALJ in fact considered
consistent and viewed as justifying affording Dr. Fishkoff’s opinion such great weight.
        7
          The Court finds it somewhat incongruous that the ALJ afforded Dr. Fishkoff’s opinion
great weight despite it consisting largely of Stines’s own statements to Dr. Fishkoff concerning his
                                                  10
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 11 of 16 - Page ID#: 647




of the record or medical evidence beyond Dr. Fishkoff’s own one-time consultative exam. See

Trent v. Astrue, No. 3:09-CV-453, 2012 WL 4604411, at *3 (S.D. Ohio Oct. 3, 2012), report and

recommendation adopted, 2012 WL 5342495 (S.D. Ohio Oct. 29, 2012) (finding that the ALJ’s

incomplete discussion of the regulatory factors in relation to state agency consultant opinions

“constituted a failure to apply the correct legal criteria because the Regulations and Rulings

required the ALJ to weigh the opinions of one-time examining physicians and record-reviewing

physicians under the regulatory factors, including supportability, consistency, and specialization”).

The ALJ’s discussion of Dr. Fishkoff’s opinion does not adequately explain or support, per the

required regulatory framework, the ultimate decision to afford it great weight. It thus cannot

constitute substantial evidence underlying the ALJ’s RFC determination.

       2.      Dr. Brake’s and Dr. Vandivier’s Opinions (Exhibits 1A and 3A)

       The ALJ also gave great weight to the psychological findings and opinions of Dr. Jane

Brake, Ph.D., and Dr. Dan Vandivier, Ph.D., both state agency consultants. [R. at 25]. ALJ

Stanley found Dr. Brake’s and Dr. Vandivier’s opinions to be “supported by the claimant’s

treatment notes and consultative exam[,]” and concluded that they were consistent with other

records indicating a limited medium-work RFC. After reviewing a portion of Stines’s medical

records, but without conducting a consultative exam himself, Dr. Vandivier found in August 2016

that Stines was able to understand and remember simple instructions and procedures, sustain


mental state and daily functioning, but later discredited may of Stines’s subjective statements
concerning mental functioning made to treating providers and the treating providers’ resulting
opinions. [See R. at 25 (discounting subjective claims of anxiety made to Dr. Hendrickson)]. The
ALJ did not adequately discuss or explain these varying credibility determinations, nor did he
acknowledge the many subjective statements from Stines underlying Dr. Fishkoff’s opinion. Cf.
Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 379 (6th Cir. 2013) (“Although the ALJ was quite
critical of the alleged inconsistencies between [the treating provider’s] opinions and other record
evidence, his decision does not acknowledge equivalent inconsistencies in the opinions of the
consultative doctors. A more rigorous scrutiny of the treating-source opinion than the nontreating
and nonexamining opinions is precisely the inverse of the analysis that the regulation requires.”).
                                                 11
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 12 of 16 - Page ID#: 648




attention for simple tasks for up to two-hours, interact occasionally as needed with supervisors and

peers (but not with the public), and adapt adequately to situational conditions and changes in a

routine work setting. [R. at 65, 71–72]. Likewise, after reviewing some but not all medical records

and without conducting a separate consultative exam, Dr. Brake reached roughly the same

conclusions in October 2016. [R. at 80, 86–87]. It does not appear that Dr. Vandivier had access

to or reviewed any records from Stines’s primary care physician, Dr. Hendrickson, or later

treatment records from physician Dr. John Allahham. [See R. at 63–64]. Dr. Brake considered

some, but not all, of the treatment records from Dr. Hendrickson and Dr. Allahham. [R. at 77–79

(requesting additional records from these physicians)].

       A decision to weigh non-examining state agency consultant opinions more heavily than

treating source opinions is not, in and of itself, categorically error. “In appropriate circumstances,

opinions from State agency medical . . . consultants . . . may be entitled to greater weight than the

opinions of treating or examining sources.” Blakley, 581 F.3d at 409 (quoting Soc. Sec. Rul. 96–

6p, 1996 WL 374180, at *3). “One such circumstance may occur, for example, when the ‘State

agency medical . . . consultant’s opinion is based on a review of a complete case record that . . .

provides more detailed and comprehensive information than what was available to the individual’s

treating source.’” Id. (quoting Soc. Sec. Rul. 96–6p, 1996 WL 374180, at *3). That is not the case

here. Rather, Dr. Vandivier had not reviewed any records from Dr. Allahham and the other non-

physician medical sources at the Ephraim Specialty Center, the psychiatric specialist group to

which Stines was referred by Dr. Hendrickson. [R. at 491 (Ex. 10F)]. Nor had Dr. Vandivier

reviewed any records from Dr. Hendrickson himself, Stines’s treating provider and primary care

physician. And Dr. Brake had reviewed only some portion of such records.




                                                 12
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 13 of 16 - Page ID#: 649




       Where, as here, there is a substantial body of treating source or other relevant treatment

evidence that a non-examining state agency consultant did not review in formulating his opinion,

the regulations “require some indication that the ALJ at least considered these facts before giving

greater weight to an opinion that is not ‘based on a review of a complete case record.’” Blakley,

581 F.3d at 409 (quoting Fisk v. Astrue, 253 F. App’x 580, 585 (6th Cir. 2007)). The ALJ’s

decision in this case contains no indication that he considered Dr. Vandivier’s and Dr. Brake’s

limited record review—which did not extend to later primary care and psychiatric specialist

treatment records—before deciding to afford their non-examining opinions great weight. The

ALJ’s failure to acknowledge this in his analysis and explain his decision to accord the consultants’

findings great weight despite it constitutes a misapplication of the governing regulations and

requires remand.

       Further, though the ALJ generically referenced the state consultants’ opinions’ perceived

consistency with Exhibits 9F (Dr. Miller and others) and 10F (Dr. Allahham and others), the

opinion does not confirm meaningful balancing of § 416.927 factors with respect to these opinions.

As it pertains to the supportability consideration in particular, the ALJ’s vague statement that the

state consultants’ findings were “supported by the claimant’s treatment notes and consultative

exam” does not adequately explain his rationale. The sole consultative exam in the record is Dr.

Fishkoff’s, which occurred before a major psychological event in Stines’s life (his brother’s

suicide). Neither Dr. Vandivier nor Dr. Brake conducted any additional consultative exam when

they reviewed Stines’s records in 2016. And, given the substantially varying treatment notes

throughout the record (and even within individual doctor’s records), this single statement in the

ALJ’s decision leaves the Court to guess as to which specific findings the ALJ found sufficiently

supportive of the non-examining state consultants’ opinions, so as to make them deserving of great



                                                 13
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 14 of 16 - Page ID#: 650




weight in the RFC assessment. See Trent v. Astrue, 2012 WL 4604411, at *3 (finding that

“conclusory acceptance of the state agency consultants' opinions conflicts with both Ruling 96–6p

and with the applicable” regulations).

       Ultimately, the ALJ’s decision does not clearly demonstrate that he properly applied the

§ 416.927 framework in considering Dr. Vandivier’s and Dr. Brake’s opinions. It also does not

reflect that the ALJ acknowledged these non-examining consultants’ limited record review in

electing to accord their findings great weight. The default position, per the regulations, is typically

that “the reports of physicians who have treated a patient over a period of time or who are consulted

for purposes of treatment are given greater weight than are reports of physicians employed and

paid by the government for the purpose of defending against a disability claim.” Allen v. Califano,

613 F.2d 139, 145 (6th Cir. 1980). “This is especially true where the State agency psychologists

did not have the entire record for their review.” Jacques v. Comm’r of Soc. Sec., 940 F. Supp. 2d

729, 741 (S.D. Ohio 2013). The ALJ’s failure to denote consideration of this fact or explain his

“great weight” assignment under the circumstances was error.

B.     SUBSTANTIAL EVIDENCE DOES NOT SUPPORT THE ALJ’S RFC CONCLUSION.

       Absent adequate explanations per the governing regulations, the state agency consultant

opinions from Dr. Fishkoff, Dr. Vandivier, and Dr. Brake cannot constitute substantial evidence

supporting the ALJ’s RFC determination. As these were the sole psychological opinions accorded

“great weight” by the ALJ, the Court is left with little to support the ALJ’s ultimate RFC analysis

and conclusion. The only other medical findings the ALJ addressed in the psychological RFC

context—those from Dr. Hendrickson and other providers at Danville Family Physicians—were

accorded “little weight.” [R. at 25]. And the ALJ accorded Stines’s and Stines’s parents’

subjective statements only “partial weight.” [Id.]. The ALJ’s decision makes clear that the state



                                                  14
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 15 of 16 - Page ID#: 651




agency consultants’ findings centrally drove the psychological component of the RCF

determination.

        Though the Court perceives other medical evidence in the record—perhaps even

substantial evidence—that could independently produce the same RFC result, to scrutinize and

marshal it in an effort to justify the ALJ’s conclusion after the fact would require reweighing and

de novo consideration of the medical record as a whole. That is decidedly beyond the Court’s

inquiry on judicial review of the agency decision. The Court may not substitute its own

independently reached judgment for that of the ALJ. Rather, the Court may decide only whether

the ALJ’s actual analysis—not another analysis the ALJ could or may have performed on the same

record—is supported by substantial evidence. See Bass, 499 F.3d at 509 (emphasizing that the

Court cannot “try the case de novo, resolve conflicts in evidence, or decide questions of

credibility”).

        Here, the ALJ elected to most heavily weigh three state agency consultants’ opinions (two

non-examining) without adequate explanation, as is required. The offered justifications for such

weight collectively fail to reflect proper consideration and application of the regulatory factors and

standards. Accordingly, the opinions cannot properly constitute substantial evidence supporting

the ALJ’s RFC conclusion. And, as these state agency opinions apparently served as at least the

primary, if not the sole, psychological determinant in the ALJ’s RFC calculus, the Court ultimately

cannot conclude that the RFC determination in this case is supported by substantial evidence as it

currently stands. Remand is thus necessary to permit the ALJ, in the first instance, either to

reweigh the full medical record and amend his RFC conclusion if appropriate, or to more fully

explain and justify his prior weight assignments underlying it.




                                                 15
Case: 5:19-cv-00506-MAS Doc #: 20 Filed: 01/21/21 Page: 16 of 16 - Page ID#: 652




                                  IV.    CONCLUSION

       For all of the reasons discussed, the Court GRANTS Stines’s motion (DE 17), DENIES

the Commissioner’s motion (DE 19), and REVERSES the Commissioner’s non-disability finding.

The Court REMANDS this matter for further proceedings pursuant to Sentence Four of 42 U.S.C.

§ 405(g). A corresponding Judgment follows.

       This the 21st day of January, 2021.




                                              16
